Exhibit 10.27
SEPARATION AGREEMENT AND GENERAL RELEASE OF ALL CLAIMS
This Separation Agreement and General Release (“Agreement”) is made and entered
into by and between Martin W. Greenwald (“Employee”) and Image Entertainment,
Inc. (“Company”). Employee’s employment with Company is terminated effective
March 31, 2008 (the “Termination Date”). Employee may accept this Agreement by
delivering to Company an executed copy of the Agreement on before May 30, 2008.
A facsimile copy of this Agreement shall be considered an original and may be
used for all purposes as an original.
NOW, THEREFORE, in consideration of the mutual promises and obligations herein
contained, it is agreed as follows:
1. Separation Payment and Benefits: The Board of Directors approved the
following terms for Mr. Greenwald’s retirement package: (i) payment of twelve
months of base salary following the Termination Date, equivalent to $613,144,
payable bi-weekly in accordance with the normal payroll practices of the
Company; (ii) continuation of standard executive insurance benefits for medical,
dental and life insurance for twelve months of continuing coverage following the
Termination Date, at an anticipated cost of approximately $9,000;
(iii) continuing special executive benefits including additional life and
disability insurance and medical expenses for twelve months of continuing
coverage following the Termination Date at an anticipated cost of approximately
$43,000; (iv) non-accountable personal expense allowance for twelve months
following the Termination Date at an estimated cost of $96,000; and
(v) continuing use of his executive car lease for twelve months following the
Termination Date at an estimated cost of $24,000. In addition, the Company shall
pay the insurance and registration on the executive car for such twelve months.
At the end of such twelve months, Employee shall return the executive car, or
may elect to continue to make the lease payments for the two (2) months
remaining on the lease (i.e. until May 28, 2009), provided Employee shall in
such case pay the applicable insurance and registration. The overall value of
the package is approximately $785,000.
2. Acknowledgment of Separation Pay and Benefits/Tax Responsibility: Employee
agrees and acknowledges that this payment of separation pay and continuation of
insurance benefits described in Paragraph 1 is in excess of any amount to which
Employee otherwise would be entitled pursuant to any contract, employment
agreement, or Company’s rules and policies. Employee agrees it is his sole
responsibility to ascertain, determine and pay all appropriate state and federal
tax on the Separation Amount. Without limiting the foregoing, the Company shall
continue to deduct required federal and state tax, social security, Medicare and
state disability amounts as it customarily does for all employees of the
Company. Company shall issue Employee a Form W-2 for the Separation Amount, and
makes no representations regarding Employee’s tax obligations with respect
thereto, or regarding when Employee must pay tax thereon. Employee agrees to
indemnify, protect, save and hold Company harmless from any and all tax
liability arising from this Agreement, including, without limitation, any
employment tax liability or penalties assessed against Company.

 

 



--------------------------------------------------------------------------------



 



3. No Further Right to Payment; Return of Property: Employee understands and
agrees that after March 31, 2008, Employee shall neither earn nor accrue any
(i) additional wages, bonuses or commissions, or (ii) right to payments,
perquisites and/or benefits of any kind from Company, except as otherwise
expressly set forth in this Agreement. Employee agrees to return to Company by
April 30, 2008, any and all notes, property, files, information or materials of
any kind belonging to Company which Employee may have in Employee’s possession
or control outside the Company offices.
4. Release: Except for obligations arising from this Agreement, Employee hereby
releases and discharges forever Company and its current and former officers,
directors, parents, subsidiaries, partners, employees, affiliates, agents, and
attorneys (“Released Parties”) of and against all liabilities, claims, causes of
action, charges, complaints, obligations, costs, losses, damages, injuries,
attorneys’ fees, and other legal responsibilities (collectively referred to as
“claims”), of any form whatsoever, relating to, or arising out of Employee’s
employment relationship with Company and/or any of the Released Parties and/or
the termination of said employment, including but not limited to any claims in
law, equity, contract or tort, or any claims under the California Labor Code,
California Business and Professions Code, California Fair Employment and Housing
Act, Title VII of the Civil Rights Act of 1964, as amended, Americans With
Disability Act, Employee Retirement Income Security Act (except with respect to
vested benefits that are not affected by this Agreement), the Age Discrimination
in Employment Act, or any other claim under any local ordinance or federal or
state statute, or any claims for wages, stock, commissions, overtime, sick pay,
vacation pay, paid leave benefits, severance pay, bonuses, penalties, interest
or any other compensation, employment perquisites or benefits, whether known or
unknown, unforeseen, unanticipated, unsuspected or latent, which Employee or
his/her successors in interest now own or hold, or have at any time heretofore
owned or held, or may at any time own or hold by reason of any matter or thing
arising from any cause whatsoever prior to the date of execution of this
instrument, and without limiting the generality of the foregoing, from all
claims, demands and causes of action based upon, relating to, or arising out of
Employee’s employment relationship with Company and/or any of the Released
Parties and/or the termination of said employment. This Release does not extend
to those rights which as a matter of law cannot be waived, including but not
limited to unwaivable rights the Employee may have under the California Labor
Code.
5. ADEA Release: Without limiting the scope of this Agreement in any way,
Employee certifies that this Agreement constitutes a knowing and voluntary
waiver of any and all rights or claims that exist or that Employee has or may
claim to have under the Age Discrimination in Employment Act (“ADEA”), as
amended by the Older Workers’ Benefit Protection Act of 1990 (29 U.S.C. § 9621,
et seq.). This release does not govern any rights or claims that might arise
under the ADEA after the date this Agreement is signed by Employee. Employee
acknowledges that: (a) the consideration provided pursuant to this Agreement is
in addition to any consideration that he would otherwise be entitled to receive;
(b) he has been and is hereby advised in writing to consult with an attorney
prior to signing this Agreement; (c) he has been provided a full and ample
opportunity to study this Agreement, including a period of at least twenty-one
(21) days to consider this Agreement prior to execution; (d) he has had
sufficient time to consider this Agreement with counsel and that he expressly,
voluntarily and knowingly waives the twenty-one day notice period prior to
signing this Agreement; and (e) he is aware of his right to revoke this
Agreement at any time within the seven (7) day period following the date he
signs the Agreement and that the Agreement shall not become effective or
enforceable until the seven (7) day revocation period expires. Employee further
understands that he shall relinquish any right he has to the consideration
specified in this Agreement if he exercises his right to revoke it.

 

-2-



--------------------------------------------------------------------------------



 



6. Civil Codes Section 1542 Waiver: It is further understood and agreed that all
rights under Section 1542 of the California Civil Code are hereby expressly
waived by Employee. Said Section reads as follows:
“Section 1542. [Certain claims not affected by general release.] A general
release does not extend to claims which the creditor does not know or suspect to
exist in his favor at the time of executing the release, which if known to him
must have materially affected his settlement with the debtor.”
Notwithstanding the provisions of Section 1542, and for the purpose of
implementing a full and complete release and discharge of all claims, Employee
expressly acknowledges that this Agreement is intended to include in its effect,
without limitation, all claims Employee does not know or suspect to exist in
his/her favor at the time of execution hereof, and that the settlement agreed
upon contemplates the extinguishment of any such claim or claims. Employee
agrees that his/her waiver of Section 1542 is not a mere recital of
Section 1542, but is indeed the intent of the parties in entering into this
agreement.
7. No Assignment: Employee covenants and affirms that Employee has made no
assignment and will make no assignment of the claims, demands or causes of
action released herein and further covenants and affirms that Employee has not
and will not institute legal proceedings, or file, initiate, or cause to be
filed, any claims, charge, suit, complaint, action, or cause of action based
upon, arising out of, or relating to any claim, demand, or cause of action
released herein, nor shall Employee participate, assist or cooperate in any
claim, charge, suit, complaint, action or proceeding regarding Company whether
before a court, administrative agency, arbitrator or other tribunal unless
required to do so by law.
8. No Admissions: Employee and Company understand that the foregoing payments,
consideration and promises are not to be construed as an admission on the part
of either Employee or Company or any of the Released Parties of any wrongdoing
or liability, nor to be admissible as evidence in any proceeding other than for
enforcement of the provisions of this Agreement.
9. Confidentiality: The parties acknowledge and agree that the terms and
provisions of this Agreement were made and entered into in strict confidence,
and that Employee is receiving consideration hereunder in exchange for
maintaining confidence. Each party promises, warrants, and represents that it/he
shall not disclose or offer to disclose, and has not disclosed privately or
publicly, any of the terms or provisions of this Agreement or the negotiations
leading to this Agreement to any person or entity other than attorneys,
accountants or immediate family, or as required under a Form 8-K filing and
other filings with the United States Securities & Exchange Commission to the
extent necessary to comply with federal law. Employee acknowledges that Employee
shall relinquish any right Employee has to the consideration specified in this
Agreement if Employee breaches this confidentiality provision, and agrees to
immediately repay to Company said consideration if Employee breaches this
confidentiality provision.

 

-3-



--------------------------------------------------------------------------------



 



10. Entire Agreement/Severability: Each party understands that the Agreement
represents, as to Employee’s employment with and separation from Company, the
entire agreement and understanding between the parties and supersedes any prior
agreement, understanding, or negotiations respecting such subject. No change to
or modification of this Agreement shall be valid or binding unless it is in
writing and signed by Employee and a duly authorized officer of Company.
In the event any immaterial term, condition or portion of this Agreement is
found, judicially or otherwise, to be unlawful, void or, for any other reason,
unenforceable, that immaterial term, condition or provision shall be deemed
severable from this Agreement and the invalidity or lack of enforceability shall
not affect the validity and enforceability of the remaining portions of this
Agreement.
11. California Law; Arbitration: This Agreement shall be governed and construed
under the applicable laws of the State of California. The parties hereto agree
that any claim of violation of this Agreement or arising out of or related to
this Agreement shall be resolved finally through binding arbitration before a
neutral, mutually-selected arbitrator, pursuant to the procedural rules of
either the American Arbitration Association or JAMS/Endispute. The prevailing
party in any such dispute shall be entitled to an award of fees and costs,
including attorneys’ fees, as well as all other available forms of relief or
damages.
12. Continuation of Stock Option Plan: Employee’s stock options shall continue
to be exercisable in accordance with the terms set forth in Employee’s
employment agreement.
IN WITNESS WHEREOF, this Agreement is executed by the parties hereto as of the
date indicated by the signature.

                Dated: May 15, 2008  Employee:  /s/ MARTIN W. GREENWALD         

          Dated: May 9, 2008  Image Entertainment, Inc.
      By:   /s/ MICHAEL B. BAYER      Its:  Associate General Counsel and       
VP, Business & Legal Affairs     

 

-4-



--------------------------------------------------------------------------------



 



Statement of Non-Revocation
Having had a full seven (7) days to consider the terms, conditions and releases
contained in the executed Severance Agreement and General Release (the
“Agreement”) between myself and Image Entertainment Inc., which I executed on
     May 15     , 2008, I hereby affirm that I have not revoked and do not
revoke the Agreement. I understand and agree that the Agreement is final and
binding and may not now be revoked.

                Date: May 22, 2008  /s/ MARTIN W. GREENWALD       Employee     
     

 

-5-